DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, 06/29/2021, 08/05/2021 have been  considered by the examiner.

Claim Objections
Claims 6, 12, 19, 26 are objected to because of the following informalities:  
Claim 6, lines 2-3 the recited “for a downlink signal sent through the beam” should be “for the downlink signal sent through the interference beam”. Claim 1 already claims “a downlink signal” and “an interfering beam”.

Similar correction should be made to claims 12, 19, 26.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


encompasses non-statutory transitory forms of signal transmission,  e.g. carrier waves. 

Dependent claims 22-26 are also rejected since they are also directed to a non-statutory transitory forms of signal transmission.

Applicant should claim “A non-transitory computer-readable storage medium” to overcome the 35 U.S.C. 101 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al. (U.S. 2018/0331747) in view of Li et al. (U.S. 2019/0173547).
With respect to claim 1 Kakishima et al. disclose:
interference-related indication information [0045] as broadly related to the embodiment of Fig. 4 (for example), lines 8-12 of [0045] where the UE (UE 30 of Fig. 1) knows interference-related information (refer to the “is configured to receive” and the claimed interference-related information corresponds for example to at least the number of beams used for CSI-RS  transmission by the neighboring cell e.g. lines 1-12 of [0036] and for which the UE measures the reception signal strength);
receiving, from the network device, a downlink signal sent through two or more beams (for example Fig. 7, lines 1-10 of [0036] applicable to the neighboring cell of [0045]), 
wherein the two or more beams comprise an interfering beam that causes interference to a terminal device (the two or more beams transmitted by the neighboring cell comprise interfering beams causing interference to a terminal device (UE 30) [0045]); 
and transmitting, to the network device (the neighboring cell (e.g. 20B of Fig. 1 and embodiment of Fig. 4, last three lines of [0045]), information related to a beam selected from the two or more beams (Fig. 4,  beam selection signal, lines 13-20 of [0037] and in light of what is described in [0045] where beam selection identifies the beam(s) which cause more (or less) interference to the neighboring cell), wherein the beam is selected by the terminal device based on the interference-related information 
	Kakishima et al. do not expressly disclose: receiving, from a network device
In the same field of endeavor, Li discloses: receiving, from a network device ([0071]-[0076] eNB provides configuration information (which is received by an intended UE) for at least “about the number of REs used for CSI-RS (N) is signaled or predefined, and the information about the number of used beams (K) in the CSI-RS is also signaled or predefined”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neighboring cell (enB) of Kakishima et al. to transmit the interference related information (the number of  beams/beamformed  CSI-RSs) as part of configuration information received by the UE 30) as taught by Li et al.) to allow UE 30 to obtain a beam configuration (e.g. beam number and number of CSI-RS REs per beam) of the CSI-RS beams of Kakishima et al. as signaled from the  neighboring cell (20B).

With respect to claim 2, modified Kakishima et al. disclose: wherein the interference-related information indicates at least one of a transmission resource for a downlink signal sent through the interfering beam (it indicates at least the beams (tx resource) used to transmit a downlink signal comprising a CSI-RS and/or the number of CSI-RS or a receiving beam for receiving a downlink signal sent through the interfering beam.

With respect to claims 3-4 claims 3-4 further limit the optional limitation (of claim 2, “…or a receiving beam for receiving a downlink signal sent through the interfering beam”) and are also rejected based on the rationale used to reject claim 2 above  

With respect to claim 5, modified Kakishima et al. disclose: wherein the interference-related information comprises at least one of: indication information for a transmission resource for transmitting a downlink signal through the interfering beam(it indicates at least the beams (tx resource) used to transmit a downlink signal comprising a CSI-RS and/or the number of CSI-RS REs (tx resources) per beam used to transmit the downlink signal), or indication information for a receiving beam corresponding to the transmission resource

With respect to claim 6, as best understood, modified Kakishima et al. disclose: wherein the interference-related information comprises at least one of: a resource index for a downlink signal sent through the beam (the number of CSI-RS REs per beam is part of the interference-related (configuration) information for example in form of (N, K) of  [0077]-[0080] which use a signal index N or K), or an amount of the interference.

Apparatus claim 7 is rejected based on the rationale used to reject claim 1 above where UE 30 (Fig. 1) corresponds to the claimed apparatus  However, Kakishima et al. do not 
	In the same field of endeavor, Li et al. disclose: an apparatus (lines 1-6 of [0103] and [0110], comprising: at least one processor, and one or more memory coupled to the at least one processor and storing programing instructions for executing by the at least one processor, the programming instructions instruct the at least one processor to perform operation comprising ([0110]):
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement UE 30 to comprise of at least one processor and one or more memory coupled to the at least one processor and storing programing instructions for executing by the at least one processor the programming instructions instruct the at least one processor to perform operation comprising (as taught by Li et al. at least [0110], lines 1-6 of [0103]) as a matter of implementing UE 30 using specific components disclosed to be suitable to perform UE  functions to implement the functions of UE 30 of modified Kakishima et al.

Claims 8-12 are rejected based on the rationale used to reject claims 2-6 above.

With respect to claim 13, modified Kakishima et al. disclose: wherein the apparatus is a terminal device (UE 30 corresponds to the claimed terminal device) or a chip.


	In the same field of endeavor, Li et al. disclose: an apparatus (lines 1-9 of [0104] and [0110], comprising: at least one processor, and one or more memory coupled to the at least one processor and storing programing instructions for executing by the at least one processor, the programming instructions instruct the at least one processor to perform operation comprising ([0110]):
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement neighboring cell (20B of Fig. 1) to comprise of at least one processor and one or more memory coupled to the at least one processor and storing programing instructions for executing by the at least one processor the programming instructions instruct the at least one processor to perform operation comprising (as taught by Li et al. at least [0110], lines 1-9 of [0104]) as a matter of implementing neighboring cell 20B using specific components disclosed to be suitable to perform cell (BS) functions to implement the functions of 20B of modified Kakishima et al..

Claims 15-19 are rejected based on the rationale used to reject claims 2-6 above.
With respect to claim 20, modified Kakishima et al. disclose: wherein the apparatus is a network device (network device 20B) or a chip.

Claim 21 is rejected based on the rationale used to reject claim 1 above. However, modified Kakishima et al. do not disclose: A computer-readable storage medium storing one or more instructions executable by at least one processor to perform operation comprising:
In the same field of endeavor, Li et al. disclose: A computer-readable storage medium storing one or more instructions executable by at least one processor to perform operation comprising: ([0110] refer to the disclosed computer processor and memory which corresponds to the claimed computer-readable storage medium, also last three lines of [0095]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the steps of claim 21 using  a computer-readable storage medium storing one or more instructions executable by at least one processor to perform operation comprising as a matter of selecting a known and suitable implementation (Li et al. [0110] and last three lines of [0095]).

Claims 22-26 are rejected based on the rationale similar to the one used to reject claims 2-6 above.



Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        09/14/2021